--------------------------------------------------------------------------------

Exhibit 10.28.2
 
 
THE SECURITIES EVIDENCED BY THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES
LAWS.  NEITHER THIS NOTE NOR THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED,
HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION
THAT IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.


Convertible Promissory Note
 

Principal Amount: US $ ______ Issuance Date: _______, 2012



FOR VALUE RECEIVED, the undersigned, Single Touch Systems Inc.; a Delaware
Corporation (the "Obligor"), hereby promises to pay to the order of __________,
an individual (the "Holder"), the principal amount of  __________ ($ ______)
payable as set forth below (“Principal”). The Obligor also promises to pay to
the order of the Holder interest on the principal amount hereof at a rate of ten
percent (10%) per annum, which interest (“Interest”) shall be payable
semi-annually (except as set forth herein) in arrears.  The payments of
principal and interest hereunder shall be made in the currency of the United
States of America.


This Convertible Promissory Note (“Note”) is being issued pursuant to that
certain Securities Purchase Agreement, dated as of the date hereof, by and
between the Obligor and the Holder (the “Purchase Agreement”), and is entitled
to the benefits of, and evidences obligations incurred under the Purchase
Agreement. This Note shall be subject to the following additional terms and
conditions as part of the agreement between the Holder and Obligor:


 
1.
Maturity.  Subject to Section 3 hereof, all Principal shall be due on demand of
the Holder in one (1) installment on or after _______ __, 2014 (the "Maturity
Date") or prior to such Maturity Date in an Event of Default as provided in
Section 9 hereof.   On the Maturity Date, the Holder shall surrender this Note
to the Obligor and the Obligor shall pay to the Holder an amount in cash
representing all outstanding Principal, any unpaid Interest and any other
outstanding amounts due to the Holder.



 
2.
Payments; Interest. Interest shall be payable semi-annually (except as set forth
herein) in arrears to the Holder. Interest shall be calculated on the basis of
the year of 360 days.  Payment shall be made by check mailed within five (5)
days of the date due, to the address of the Holder as indicated in the Purchase
Agreement or as may be changed by the Holder upon ten (10) days written notice
to the Obligor

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 
at the principal address identified in the Purchase Agreement. In the event that
any payment to be made hereunder shall be or become due on Saturday, Sunday or
any other day which is a legal bank holiday, such payment shall be or become due
on the next succeeding business day.

 
 
3.
Prepayment The Obligor and the Holder understand and agree that the principal
amount and any accrued interest accumulated on this Note (including without
limitation, interest accrued after the most recent semi-annual interest payment
date) may be prepaid, without penalty to the Obligor, in part or in whole by the
Obligor and anytime prior to the Maturity Date upon fifteen (15)  days written
notice to the Holder.

 

 
4.
Conversion.

 
(a)           This Note, excluding any accrued interest, shall be convertible
into shares of Single Touch Systems Inc. (symbol “SITO”) issuable by the Obligor
("Common Stock"), at a conversion price of Fifty Cents ($0.50) per share (the
"Conversion Price") at the option of the Holder in whole or in part at any
time.  The Holder shall effect conversions by surrendering to the Obligor the
Note and by delivering to the Obligor a written conversion notice (the "Holder
Conversion Notice").  Each Holder Conversion Notice shall specify the amount of
principal to be converted and the date on which such conversion is to be
effected, which date may not be prior to the date the Holder delivers such
Holder Conversion Notice to the Obligor (the "Conversion Date").  If the Holder
is converting less than the entire principal amount of this Note, then the
Obligor shall deliver to the Holder a new Note for such principal amount that
has not been converted within five (5) business days of the Conversion Date.
Each Holder Conversion Notice, once given, shall be irrevocable.  Any accrued
and unpaid interest attributable on a pro rata basis to the amount of principal
converted on a Conversion Date (including without limitation, interest accrued
after the most recent semi-annual interest payment date) shall be paid in cash
to the Holder within five (5) business days of the Conversion Date.  By way of
example, if the Holder converts half of the principal amount of this Note, then
the Obligor shall pay to the Holder half of the interest accrued and unpaid
(including without limitation, interest accrued after the most recent
semi-annual interest payment date) on this Note within five (5) business days of
the Conversion Date.
 
(b)           If the Obligor at any time, or from time to time, subdivides (by
any stock split, stock dividend, recapitalization or otherwise) its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Obligor at any time, or from time to time, combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment under this Section shall become effective at the close of business on
the date the subdivision or combination becomes effective or, in the case of a
stock dividend, the date of such event. Whenever the Conversion Price is
adjusted the Obligor shall promptly mail notice of such adjustment to the
Holder, which notice shall set forth the Conversion Price after adjustment, the
date on which such adjustment became effective and a brief statement of the
facts resulting in such adjustment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           If the Obligor, by reclassification of securities or otherwise,
shall change any of the securities as to which conversion rights under this Note
exist into the same or a different number of securities of any other class or
classes, this Note shall thereafter be convertible into such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the conversion rights under this Note
immediately prior to such reclassification or other change, and the Conversion
Price therefore shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 4.  No adjustment shall be made pursuant
to this Section 4(c) upon any conversion or redemption of the Common Stock which
is the subject of Section 4(d).
 
(d)           In case of any capital reorganization of the capital stock of the
Obligor (other than a combination, reclassification, exchange or subdivision of
shares otherwise provided for herein), or any merger or consolidation of the
Obligor with or into another corporation, or the sale of all or substantially
all the assets of the Obligor then, and in each such case, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the Holder of this Note shall thereafter be entitled to receive
upon conversion of this Note, the number of shares of stock or other securities
or property (including cash) to which the holder of the shares deliverable upon
conversion of this Note would have been entitled to receive in such
reorganization, consolidation, merger, sale or transfer if this Note had been
converted immediately before such reorganization, merger, consolidation, sale or
transfer, all subject to further adjustment as provided in this Section 4.  The
foregoing provisions of this Section 4(d) shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation that are at the time receivable upon the
conversion of this Note.  In all events, appropriate adjustment (as determined
in good faith by the Obligor’s Board of Directors) shall be made in the
application of the provisions of this Note with respect to the rights and
interests of the Holder after the transaction, to the end that the provisions of
this Note shall be applicable after that event, as near as reasonably may be, in
relation to any shares or other property deliverable after that event upon
conversion of this Note.
 
(e)           In case all or any portion of the authorized and outstanding
shares of Common Stock of the Obligor are redeemed or converted or reclassified
into other securities or property pursuant to the Obligor’s Certificate of
Incorporation or otherwise, or the Common Stock otherwise ceases to exist, then,
in such case, the Holder of this Note, upon conversion hereof at any time after
the date on which the Common Stock is so redeemed or converted, reclassified or
ceases to exist (the “Termination Date”), shall receive, in lieu of the number
of shares of Common Stock that would have been issuable upon such conversion
immediately prior to the Termination Date, the securities or property that would
have been received if this Note had been converted in full and the Common Stock
received thereupon had been simultaneously converted immediately prior to the
Termination Date, all subject to further adjustment as provided in this Note.
 
(f)           Not later than five (5) business days after the Conversion Date,
the Obligor will deliver, or will cause to be delivered, to the Holder a
certificate or certificates representing the number of shares of Common Stock
being acquired upon the conversion of all or a portion of the principal amount
of this Note (the “Conversion Shares”).  If the Obligor fails to deliver to the
Holder a certificate or certificates representing the Conversion Shares pursuant
to Section 4(a) of
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
this Note by the close of business on the fifth business day after the date of
exercise, then the Holder will have the right to rescind such exercise. In
addition, if the Obligor fails to deliver to the Holder a certificate or
certificates representing the Conversion Shares pursuant to an exercise by the
close of business on the fifth business day after the Conversion Date, and if
after such fifth trading day the Holder is required by its broker to purchase
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Conversion Shares which the
Holder anticipated receiving upon such conversion (a “Buy-In”), then the Obligor
shall (i) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Conversion Shares that the Obligor was required to deliver to the
Holder in connection with the exercise at issue times (B) the price at which the
sell order giving rise to such purchase obligation was executed, and (ii) at the
option of the Holder, either reinstate the portion of the Note and equivalent
number of Conversion Shares for which such conversion was not honored or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Obligor timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of Conversion Shares with an aggregate sale price giving rise to such
purchase obligation of $10,000, under clause (i) of the immediately preceding
sentence the Obligor shall be required to pay the Holder $1,000. The Holder
shall provide the Obligor written notice indicating the amounts payable to the
Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Obligor. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Obligor’s failure to timely deliver
certificates representing Conversion Shares upon conversion of this Note as
required pursuant to the terms hereof.
 
(g)           Certificates representing shares of Common Stock to be delivered
upon a conversion hereunder may bear restrictive Legends and may be Restricted
Securities as defined in the Purchase Agreement; such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Such shares may have affixed thereto a legend substantially in
the following form:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Obligor shall not be obligated to issue certificates evidencing the shares
of Common Stock issuable upon conversion of this Note until the Note is
delivered for conversion to the Obligor, or until the Holder notifies the
Obligor that this Note has been lost, stolen or destroyed and provides a bond or
other supporting documentation reasonably satisfactory to the Obligor (or other
adequate security reasonably acceptable to the Obligor).
 
(h)           The Obligor shall at all times reserve out of its authorized and
unissued shares of Common Stock a number of shares of Common Stock satisfy a
full Conversion of the Principal amount of this Note (the “Required Reserve
Amount”). If at any time while this Note remains outstanding the Obligor does
not have a sufficient number of authorized shares of Common Stock to satisfy its
obligation to reserve the Required Reserve Amount (an “Authorized Share
Failure”), then the Obligor shall take all action necessary to increase the
Obligor’s authorized shares of Common Stock to an amount sufficient to satisfy
the Required Reserve Amount. As soon as practicable after the date of the
occurrence of an Authorized Share Failure, but in no event later than
seventy-five (75) days after the occurrence, the Obligor shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock.  For the avoidance of doubt, an Authorized Share Failure
shall constitute an Event of Default pursuant to Section 9 of this Note,
notwithstanding the Obligor’s obligation or efforts to comply with the
requirements set forth in the immediately preceding sentence.
 
(i)            Upon a conversion hereunder the Obligor shall not be required to
deliver stock certificates representing fractions of shares of Common Stock. The
Obligor may at its sole and absolute discretion round fractional shares to the
nearest whole share as full, final and complete satisfaction of its obligations
for any conversion hereunder.
 
(j)            The transfer of certificates for shares of Common Stock upon
conversion of this Note shall be made without cost or charge to the Holder in
respect of the issue or delivery of such certificate, provided that the Obligor
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion.
 
(k)           Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Conversion
Notice, shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the attention of the Obligor at
the facsimile telephone number or address designated in writing by the Obligor
or alternatively at the principal place of business of the Obligor. Any and all
notices or other communications or deliveries to be provided by the Obligor
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Holder at the facsimile
telephone number or address of the Holder designated in writing by the Holder or
alternatively at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if delivered via facsimile
prior to 4:30 p.m. (Pacific Time) on a business day, (ii) the business day after
the date of transmission, if delivered via facsimile later than 4:30 p.m.
(Pacific Time) on any date and earlier than 11:59 p.m. (Pacific Time) on such
date, (iii) one (1) business day following the date of sending, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.           No Waiver.  No failure or delay by the Holder in exercising any
right, power or privilege under the Note shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law. No course of dealing between the Obligor and
the Holder shall operate as a waiver of any rights by the Holder.


6.           Waiver of Presentment and Notice of Dishonor.  The Obligor and all
endorsers, guarantors and other parties that may be liable under this Note
hereby waive presentment, notice of dishonor, protest and all other demands and
notices in connection with the delivery, acceptance, performance or enforcement
of this Note.


7.           Transfer.  This Note and the shares of Common Stock issuable upon
conversion of this Note may not be offered for sale, sold, transferred or
assigned in the absence of (a) an effective registration statement for this Note
or the shares of Common Stock issuable upon conversion of this Note, as
applicable, or (b) an opinion of counsel (selected by the Holder and reasonably
acceptable to the Obligor), in a form reasonable acceptable to the Obligor, that
this Note and the shares of Common Stock issuable upon conversion of this Note
may be offered for sale, sold, assigned or transferred pursuant to an exemption
from registration.


8.           Registration.  The Obligor shall register all of the Conversion
Shares pursuant to the terms of the Purchase Agreement.


9.           Events of Default.  The entire unpaid principal amount of this Note
and all accrued and unpaid interest (including without limitation, interest
accrued after the most recent semi-annual interest payment date) shall, at the
option of the Holder exercised by written notice to the Obligor forthwith become
and be due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived, if any one or more of the
following events (herein called "Events of Default") shall have occurred (for
any reason whatsoever and whether such happening shall be voluntary or
involuntary or come about or be effected by operation of law or pursuant to or
in compliance with any judgement, decree or order of any court or any order,
rule or regulation of any administrative or governmental body) and be continuing
at the time of such notice; provided that, notwithstanding the foregoing, if an
Event of Default specified in clause (b) or (c) of this Section 9 occurs, all
such amounts due under this Note shall become and be immediately due and payable
without any declaration or other act on the part of the Holder of this Note:


(a)            if default shall be made in the due and punctual payment of the
principal of this Note and the interest due thereon when and as the same shall
become due and payable, whether at maturity, or by acceleration or otherwise,
and such default have continued for a period of seven (7) days.


(b)           if the Obligor shall:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(i)
file a petition in bankruptcy or petition to take advantage of any insolvency
act;



 
(ii)
on a petition in bankruptcy filed against him, be adjudicated a bankrupt;



 
(iii)
file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State, district or territory thereof; or

 
(c)           if the court of competent jurisdiction shall enter an order,
judgment, or decree appointing, without the consent of the Obligor, a receiver
of the whole or any substantial part of the Obligor's property, and such other
judgment or decree shall not be vacated or set aside or stayed with thirty (30)
days from the date of entry thereof;
 
(d)           if, under the provisions of any other law for the relief or aid of
debtors, any court or competent jurisdiction shall assume custody or control of
the whole or any substantial part of Obligor's property and such custody or
control shall not be terminated or stayed within (30) days from the date of
assumption of such custody or control.
 
(e)            if, the Obligor breaches any covenant, agreement, representation
or warranty in this Note or the Purchase Agreement, and such breach continues
for a period of at least thirty (30) days.


10.           Remedies.  In case any one or more of the Events of Default
specified in Section 9 hereof shall have occurred, the Holder may proceed to
protect and enforce its rights whether by suit and/or equity and/or by action
law, whether for the specific performance of any covenant or agreement contained
in this Note or in aid of the exercise of any power granted in this Note, or the
Holder may proceed to enforce the payment of all sums due upon the Note or
enforce any other legal or equitable right of the Holder.


11.           Severability.  In the event that one or more of the provisions of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Note, but this Note shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.


12.           Non-Circumvention.  The Obligor hereby covenants and agrees that
the Obligor will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.           Governing Law.  This Note and the right and obligations of the
Obligor and the Holder shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to the conflict of law
provisions thereof, and the parties hereto irrevocably submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, or, if jurisdiction in such court is lacking, the Supreme Court of the
State of New York, New York County, in respect of any dispute or matter arising
out of or connected with this Note.


IN WITNESS WHEREOF, Single Touch Systems, Inc., has signed this Note effective
as of the 5th day of October 2012.




OBLIGOR:
Single Touch Systems Inc.




By:                                                                         
James Orsini
President, Single Touch Systems Inc.


 

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------